DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-23 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-23 are objected to because they include reference characters (e.g., “si from s1 to at least sn-1” in line 4 of Claim 1) which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 2 is objected to because of the following informalities: “the” should be inserted between “determining” and “estimate” in line 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101.
As per Claim 1, the claim language recites a method involving the actions of “linearly determining” as per line 4-7, “linearly determining” as per line 8-13; and “determining” as per line 14-16.  As drafted, the claim language includes embodiments directed to mental processes.  The claimed method is “of operation in a processor-based system to control motion of a robot, the processor-based system including at least one processor” as per line 1-2.  However, none of the claimed actions necessarily result in control of motion of any robot.  Rather, the claimed actions describe evaluating waypoints along a path and could be performed mentally in that a person would be capable of mentally “linearly determining” as per line 4-7, “linearly determining” as per line 8-13, and “determining” as per line 14-16.  As such, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claimed actions do not integrate the otherwise mental process into a practical application in that no robot is necessarily controlled as per the actions.  Accordingly, the claim language does not integrate the abstract idea into a practical application because the claim language does not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, neither the preamble as per line 1-2 nor the actions as per line 4-16 connect the claimed method to a specified control for a robot.  Mental processes unconnected to a practical application cannot provide an inventive concept.  Therefore, Claim 1 is not eligible for patent protection.
As per Claims 2-11, these limitations further describe embodiments of actions that could be performed mentally.  Therefore, Claims 2-11 are not eligible for patent protection.
As per Claim 12, the claim language recites a system “to control motion of a robot” comprising at least one processor as per line 2 and at least one medium as per line 3-5 storing instructions which when executed cause the processor to “linearly determine” as per line 6-9, “linearly determine” as per line 10-15, and “determine” as per line 16-18.  As drafted, the claim language includes embodiments directed to mental processes.  The claimed system is “to control motion of a robot” and includes “at least one processor” as well as “at least one … medium”.  However, none of the claimed actions necessarily result in control of motion of any robot.  Further, the recited “processor” and “medium” as drafted describe a computer that is merely used as a tool to perform an otherwise mental process.  Specifically, the claimed actions describe evaluating waypoints along a path and could be performed mentally in that a person would be capable of mentally “linearly determining” as per line 4-7, “linearly determining” as per line 8-13, and “determining” as per line 14-16.  As drafted, these actions are directed to mental processes in that the actions are recited at a high level of generality and merely use the claimed processor and medium as a tool to perform the otherwise mental activity.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claimed system does not integrate the otherwise mental process into a practical application in that no robot is necessarily controlled as per the actions and the claimed processor/medium as drafted describe a tool used to perform an otherwise mental process.  Accordingly, the claim language does not integrate the abstract idea into a practical application because the claim language does not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, neither the claimed structure nor the claimed actions connect the claimed system to a specified control for a robot.  Mental processes unconnected to a practical application cannot provide an inventive concept.  Therefore, Claim 12 is not eligible for patent protection.
As per Claims 13-20, these limitations further describe embodiments of actions that could be performed mentally.  Therefore, Claims 13-20 are not eligible for patent protection.
As per Claim 21, the claim language recites a method “of operation in a processor-based system to control motion of a robot, the processor-based system including at least one processor” as per line 1-2, the method describing actions of “determining” as per line 4-7, “selecting” as per line 8-9, “determining” as per line 10-12, “selecting” as per line 13-14, and “determining” as per line 15-17.  As drafted, the claim language includes embodiments directed to mental processes.  The claimed method is “to control motion of a robot” and is “in a processor-based system” that includes “at least one processor’.  However, none of the claimed actions necessarily result in control of motion of any robot.  Further, the recited “processor” as drafted describe a computer that is merely used as a tool to perform an otherwise mental process.  Specifically, the claimed actions describe evaluating waypoints along a path and could be performed mentally in that a person would be capable of mentally “determining” as per line 4-7, “selecting” as per line 8-9, “determining” as per line 10-12, “selecting” as per line 13-14, and “determining” as per line 15-17.  As drafted, these actions are directed to mental processes of manipulating data in that the actions are recited at a high level of generality and merely use the claimed processor as a tool to perform the actions.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claimed method does not integrate the otherwise mental process into a practical application in that no robot is necessarily controlled as per the actions and the claimed processor as drafted describes a tool used to perform an otherwise mental process.  Accordingly, the claim language does not integrate the abstract idea into a practical application because the claim language does not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, neither the claimed structure nor the claimed actions connect the claimed method to a specified control for a robot.  Mental processes unconnected to a practical application cannot provide an inventive concept.  Therefore, Claim 21 is not eligible for patent protection.
As per Claims 22-23, these limitations further describe embodiments of actions that could be performed mentally.  Therefore, Claims 22-23 are not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (US Patent No. 10,035,266).  For clarity, reference characters appearing in the claims are omitted in the rejections.

As per Claim 1, Kroeger discloses a method of operation in a processor-based system (470, 552, 554, 500) to control motion of a robot (200/500), the processor-based system (470, 552, 554, 500) including at least one processor (as per “processors of the robot” in 12:31-34) (Figs. 2, 4A; 10:19-31, 12:25-43), the method comprising:
for each of a plurality of waypoints (208, 209, 201; 470) along a geometric path (220A, 220B; as per 552, 554), there being a corresponding robot configuration (as per “orientation” in 10:59-11:12) for each waypoint (208, 209, 201; 470), linearly determining (as per block 106) an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) while applying an acceleration limit (as per “maximum accelerations” in 8:25-30) to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43);
following the linearly determining (as per “trajectory algorithm” in block 106 in 7:58-8:8) the estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) while applying the acceleration limit (as per “maximum accelerations” in 8:25-30) to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470), for each of the plurality of waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), linearly determining (as per block 112) in an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) while applying a jerk limit (as per “maximum jerks” in 8:25-30) to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43); and
for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determining a respective time (as per 110, 114) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of the determined estimate of the maximized velocity (as per “maximum velocities” in 8:25-30) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).
As per Claim 7, Kroeger further discloses wherein for each of the plurality of waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determining a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of maximized velocities (as per “maximum velocities” in 8:25-30) includes determining a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that represents a respective relative time at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 8, Kroeger further discloses receiving a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) of robot configurations (as per “orientation” in 10:59-11:12), the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length, and wherein determining a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that represents a respective relative time (as per specified control cycle) at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved includes determining a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length that is equal to the length of the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 9, Kroeger further discloses wherein receiving a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) of robot configurations (as per “orientation” in 10:59-11:12) includes receiving a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that provides a vector of points in a configuration space of the robot (200/500), each point specifying a respective pose (as per “orientation” in 10:59-11:12) of each of at least two joints (as per 204a-f) of the robot (200/500) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 10, Kroeger further discloses wherein determining a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of the determined estimates of maximized velocity (as per “maximum velocities” in 8:25-30), for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), includes determining a respective relative time at which the respective waypoint (208, 209, 201; 470) is to be reached, the respective relative time (as per specified control cycle) relative with respect to a respective time at which at least one preceding waypoint (208, 209, 201; 470) is to be reached (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 11, Kroeger further discloses providing at least the determined respective times (as per specified control cycle) at which the respective waypoints (208, 209, 201; 470) are to be reached to control motion of the robot (200/500) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 12, Kroeger discloses a system (470, 552, 554, 500) to control motion of a robot (200/500) (Figs. 2, 4A; 10:19-31, 12:25-43), the system (470, 552, 554, 500) comprising:
at least one processor (as per “processors of the robot” in 12:31-34); and
at least one nontransitory processor-readable medium (724) communicatively coupled to the at least one processor (as per “processors of the robot” in 12:31-34) and which stores processor-executable instructions which, when executed by the at least one processor (as per “processors of the robot” in 12:31-34) (Figs. 4a, 7; 12:25-43, 16:30-17:29), cause the at least one processor (as per “processors of the robot” in 12:31-34) to:
for each of a plurality of waypoints (208, 209, 201; 470) along a geometric path (220A, 220B; as per 552, 554), there being a corresponding robot configuration (as per “orientation” in 10:59-11:12) for each waypoint (208, 209, 201; 470), linearly determine (as per block 106) an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) under an acceleration limit (as per “maximum accelerations” in 8:25-30) applied to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43);
following the linear determination (as per “trajectory algorithm” in block 106 in 7:58-8:8) of the estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) under the acceleration limit (as per “maximum accelerations” in 8:25-30) applied to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470), for each of the plurality of waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), linearly determine (as per block 112) an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) under a jerk limit (as per “maximum jerks” in 8:25-30) applied to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43); and
for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determine a respective time (as per 110, 114) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of the determined estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 17, Kroeger further discloses wherein to determine a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of maximized velocities (as per “maximum velocities” in 8:25-30) the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to determine a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that represents a respective relative time at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 18, Kroeger further discloses wherein the at least one processor (as per “processors of the robot” in 12:31-34) receives a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) of robot configurations (as per “orientation” in 10:59-11:12), the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length, and wherein to determine a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) ) that represents a respective relative time (as per specified control cycle) at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to determine a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length that is equal to the length of the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 19, Kroeger further discloses wherein to determine a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of the determined estimates of maximized velocity (as per “maximum velocities” in 8:25-30), the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to, for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determine a respective relative time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached, the respective relative time relative (as per specified control cycle) with respect to a respective time at which at least one preceding waypoint (208, 209, 201; 470) is to be reached (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 20, Kroeger further discloses wherein, when executed by the at least one processor (as per “processors of the robot” in 12:31-34), the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to further: provide at least the robot (200/500) configurations for the respective waypoints (208, 209, 201; 470) and the corresponding determined respective times (as per specified control cycle) at which the respective waypoints (208, 209, 201; 470) are to be reached to control motion of the robot (200/500) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US Pub. No. 2014/0012419).  For clarity, reference characters appearing in the claims are omitted in the rejections.

As per Claim 21, Nakajima discloses a method (as per Fig. 5) of operation in a processor-based system (100) to control motion of a robot (200), the processor-based system (100) including at least one processor (300/301) (Figs. 1-3, 5; ¶34-39, 44-49, 58-59), the method (as per Fig. 5) comprising:
determining a range (as per 1306A-D) of feasible acceleration limited velocities (as per “ranges of constraint conditions of speed, acceleration” in ¶42) for robotic movements represented by transitions between adjacent ones of a plurality of waypoints (as per 1301, 1307) along a geometric path (“trajectory” in ¶43) under an acceleration limit (as per “acceleration” in ¶42 and “acceleration α” in ¶58), there being a corresponding robot configuration (as per “instruction value” in ¶38) for each waypoint (as per 1301, 1307) (Figs. 1-5; ¶34-59);
for at least some of the waypoints (as per 1301, 1307), selecting an at least approximately maximized feasible acceleration limited velocity (as per operation of optimization calculation unit 301b) from the set of feasible acceleration limited velocities (as per “ranges of constraint conditions of speed, acceleration” in ¶42) (Figs. 3-5; ¶49-59);
determining a range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) for robotic movements represented by transitions between adjacent ones of a plurality of waypoints (as per 1301, 1307) along the geometric path (“trajectory” in ¶43) under at least an approximate-jerk limit (as per “jerk constraint value” in ¶51-53) (Figs. 3-5; ¶49-59);
for at least some of the waypoints (as per 1301, 1307), selecting (as per YES at S13) an at least approximately maximized feasible jerk limited velocity (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) from the range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59); and
for each of at least some of the waypoints (as per 1301, 1307), determining a respective time (as per transit time in ¶58) at which the respective waypoint (as per 1301, 1307) is to be reached based on respective ones of the selected at least approximately maximized jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59).

As per Claim 22, Nakajima further discloses until an end condition is reached (as per NO at S13), repeatedly: 
determining a new range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) for robotic movements represented by transitions between adjacent ones of a plurality of waypoints (as per 1301, 1307) along the geometric path (“trajectory” in ¶43) under at least an approximate-jerk limit (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59); and
for at least some of the waypoints (as per 1301, 1307), selecting an at least approximately maximized feasible jerk limited velocity (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) from the new range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59).

As per Claim 23, Nakajima further discloses determining with the end condition is reached by at least one of: determining whether a difference between successive selections of the at least approximately maximized feasible jerk limited velocity (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) is at or below a threshold value (as per S13) (Figs. 3-5; ¶49-59) or [determining whether a defined number of iterations has been reached].
Allowable Subject Matter
Claims 2-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; (2) the objections as to formal matters identified above were overcome by amendment and/or argument; and (3) the rejections under 35 USC 101 identified above were overcome by amendment and/or argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quaschner (US Pub. No. 2002/0074964), Rogers (US Pub. No. 2004/0249509), Ratliff (“CHOMP: Gradient Optimization Techniques for Efficient Motion Planning”; 2009 IEEE International Conference on Robotics and Automation; pages 489-494), Nakajima (US Pub. No. 2015/0134111), and Leitner (US Pub. No. 2018/0229368) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664